Citation Nr: 1109007	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cancer of the spine.

3.  Entitlement to service connection for chronic lymphocytic leukemia (CLL) to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967; including service at Takhli Air Base in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not the result of an in- service disease or injury, and is not etiologically related to a service connected disease or injury.

2.  Cancer of the spine has not been demonstrated at any time since the Veteran filed his claim for service connection.

3.  The Veteran was not exposed to any type of herbicide during service, and CLL is not otherwise related to a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for cancer of the spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for CLL are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in July 2004, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was not notified about the disability-rating and effective-date elements of the claims.  Nonetheless, as the service connection claims are denied, assignment of a disability rating and an effective date are not for consideration and he is not prejudiced.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The Veteran has not asserted the existence of any notification error, and the Board finds any notification error to be nonprejudical to the Veteran in the present adjudication.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

VA examinations are not necessary in this case because the record does not indicate that the claimed conditions may be related to service.  The Veteran has not asserted a continuity of symptomatology.  He has asserted that the claimed conditions are due to herbicide exposure, but the evidence as discussed below is against a finding that he had such exposure.  His mere assertion of a relationship between a claimed condition and herbicide exposure is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition was caused by another was insufficient to trigger VA's duty to provide an examination under the VCAA).  The Court has also held that there is no duty to provide an examination when the evidence does not support a Veteran's report of exposure to a substance that is claimed to have caused a current disability.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Diagnostic studies and clinical examinations have not been interpreted as showing cancer of the spine.  The Board finds a VA examination is not necessary for any of the claimed disabilities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II.  Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including hypertension, and malignant tumors of the spine will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, leukemia and malignant tumors of the spinal cord are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Stefl v. Nicholson, 21 Vet App 120 (2007); See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

III.  Evidence

Service treatment records do not reflect any complaints or treatments for any of the claimed disabilities, nor for any symptoms associated with the claimed disabilities.  Notably, the Veteran's separation examination showed a blood pressure reading of 132/82, which is within the normal range.

The Veteran asserts that he was exposed to Agent Orange during service in Thailand.  Personnel records show that the Veteran was stationed at Takhli Air Base in Thailand from July 7, 1965 through sometime in August 1966.  His military occupational specialty is listed as a cook and food service specialist.  The Joint Service Records Research Center (JSRRC) researched the history of herbicide use near Takhli Air Base.  Their records could only confirm the use of herbicides in Thailand at an isolated coastal area near Pranburi.  They could not find any evidence of herbicides being used at or near Takhli Air Base.  

A July 1993 letter by Dr. LP shows that the Veteran recently underwent gallbladder surgery and had an abnormal finding noted on a peripheral smear in connection with the surgery.  The results indicated the presence of CLL.  Dr. LP categorized it as Stage 0 disease.  He believed the Veteran had an "excellent long-term prognosis."  

Private medical records, dated in June 1994, reflect that the Veteran sought emergency treatment for injuries relating to a motor vehicle accident.  The emergency room report shows that he was diagnosed with cervical strain.  It also showed a history of hypertension.  Based in part upon injuries sustained in the motor vehicle accident, the Veteran applied for disability benefits from the Social Security Administration (SSA).  SSA records show that the Veteran was found to be disabled beginning June 1, 1998 with a primary diagnosis of late effects of musculoskeletal and connective tissue injuries and a secondary diagnosis of essential hypertension.  

The Veteran submitted a June 2004 statement as part of his initial claim.  He contended that there was a direct nexus between herbicide exposure and CLL.   He also affirmed having hypertension and being in the testing process to determine the presence of bone cancer.  

Another letter by Dr. LP, dated in June 2004, reflects that the Veteran's CLL remains at Stage 0.  He described the Veteran's condition as "extremely well" and recommended an annual follow up.  The Veteran also had an MRI taken in June 2004.  It confirmed degenerative arthritis of the thoracic spine.  

In July 2004, the Veteran submitted another statement.  During service, he recalled observing insect and vegetation spray control being used while traveling down the flight line to acquire supplies.  Additionally, he remembered carrying a "dose-a-meter" at all times.  

Medical records from the Veteran's primary care physician, Dr. FC show treatment from July through October 2004 for hypertension and CLL, described as currently in remission.  

The Veteran also submitted several internet articles regarding Vietnam-era herbicide use that were received by VA in January 2005 and February 2005.  None of these articles suggest that herbicides were being used at or near Takhli Air Base.  

IV.  Hypertension

The separation examination report shows that the Veteran's blood pressure was normal.  Service treatment records do not reflect any findings related to hypertension or abnormal blood pressure.  The earliest medical records available are from the early 1990s and indicate the Veteran had developed hypertension.  The Veteran has reported no treatment prior to 1986 and has not asserted a continuity of symptomatology from service.  There is no other evidence of continuity.  38 C.F.R. § 3.303(b).  

The Veteran and his representative have not explicitly stated why they believe hypertension is service connected, but their statements can be construed as asserting that the disease is related to herbicide exposure.  

Service department records do not confirm Vietnam service; nor has the Veteran asserted that he served in Vietnam to warrant a presumption of herbicide exposure.  He asserts that herbicides were present at Takhli Air Base.  However, JSRRC records conflict with his assertions.  The JSRRC reviewed their records to verify the Veteran reports, and they could not find documents confirming the presence of herbicides at Takhli Air Base.  See JSRRC report, dated August 2008. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The August 2008 JSRRC report is more persuasive in determining whether the Veteran encountered herbicide exposure during service.  The JSRRC report shows that their available historical records did not mention or document any herbicide spraying, testing, storage, or transportation at Takhli Air Base, Thailand.  

The Veteran reports observing a spray for vegetation and insect control during service; and carrying some type of gauge ("dose-a-meter").  See Veteran statement, dated July 2004.  While the Veteran is competent to note that he observed spraying; the record does not show that dioxin or the substances envisioned in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) (2010) were among those that would have been sprayed at the Veteran's base in Thailand.

The Board finds the Veteran's assertions of herbicide exposure are less persuasive than the service department record.  Owens, supra.; Madden, supra.  Without persuasive evidence confirming herbicide exposure during service, the Veteran's claim for service connection for hypertension must fail.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition to the fact that herbicide exposure has not been demonstrated; there is no competent evidence linking hypertension to herbicide exposure.  Hypertension is not among the diseases subject to presumptive service connection on the basis of herbicide exposure, hence medical or scientific evidence would be necessary to establish this nexus.

The Board finds that the weight of the evidence is against the grant of service connection for hypertension.  The claim is; therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002). 

V.  Cancer of the spine

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also Degmetich, supra (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this instant case, the record does not contain evidence supporting the presence of bone cancer or cancer of the spine.  For his claim, the Veteran stated that he was in the process of testing to determine the presence of bone cancer.  See June 2004 Veteran statement.  An MRI of the spine taken in June 2004 confirmed the presence of arthritis, but did not suggest cancer was present.  As diagnosing cancer remains beyond the capability of lay observation, the Board finds that the Veteran is not competent to report on the diagnosis of this disability.  Layno, supra.; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Davidson, supra.  

The competent evidence does not show the presence of bone cancer or cancer of the spine at any time during the claim or pendency of the appeal.  38 C.F.R. § 3.159(a)(1).  Without evidence of a current disability, service connection for cancer of the spine is denied.  38 C.F.R. § 3.303; Brammer, supra.; McClain, supra.  

VI.  Chronic Lymphocytic Leukemia (CLL)

The Veteran asserts that he developed CLL as a result of herbicide exposure while serving at Takhli Air Base in Thailand.  CLL is a disease that is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).  As discussed above, the evidence is against a finding that the Veteran had in-service herbicide exposure. 

The Board has considered whether service connection for CLL is warranted on a direct basis.  Stefl, Combee, supra.  Service treatment records contain no findings or treatment related to CLL.  Medical records indicate that the Veteran was first diagnosed as having CLL many years following service.  See Dr. LP letter, dated July 1993.  
There is no medical or lay evidence suggesting that CLL warrants service connection on a direct basis.  38 C.F.R. § 3.303.  A continuity of symptomatology has not been reported and there is no competent opinion otherwise linking CLL to service.  The weight of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b).



VII.  Chronic Disease

All of the diseases at issue in this appeal are considered chronic and presumed service connected if shown in service and at any time thereafter, or if shown to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307, 3.309.  The record does not show that any of the conditions at issue in this appeal were present in service or for many years thereafter.  

The Veteran has reported no pertinent treatment or symptoms prior to the mid-1980's and the record does not otherwise suggest that these conditions were present in service or in the year immediately following service.  The weight of the evidence is also against the grant of service connection on the basis of the presumptions accorded chronic diseases.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for bone cancer is denied.

Service connection for CLL is denied.  


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


